Citation Nr: 0806753	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-33 185	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder diagnosed as myopia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar strain.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hand disorder claimed as resulting from exposure to 
chemicals.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of septoplasty with history of allergic rhinitis.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids with anal fissure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active military service from May 
1991 through April 1992 and from May 1994 through October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  That determination denied the 
veteran's request to reopen claims of entitlement to service 
connection for lumbar strain, a disorder of the hands due to 
chemical exposure, and a right eye disorder diagnosed as 
myopia, and denied claims for compensable evaluations for 
service-connected hemorrhoids with anal fissure and for 
residuals of septal class date with history of allergic 
rhinitis. The veteran perfected timely substantive appeal in 
November of 2005, after a supplemental statement of the case 
(SSOC) was issued in October 2005.

The requests to reopen claims of entitlement to service 
connection for lumbar strain and for a hand disorder due to 
chemical exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 2002 rating decision which denied service 
connection for a right eye disorder diagnosed as myopia, on 
the basis that the claim was precluded by law, become final 
in May 2003.

2.  The additional evidence submitted since that final denial 
is cumulative and redundant of the prior evidence, and does 
not raise a reasonable possibility of substantiating a claim, 
since no medical diagnosis of a right eye disorder other than 
myopia has been assigned.

3.  The veteran's service-connected residuals of septoplasty 
with history of allergic rhinitis is not manifested by a 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or by incapacitating 
episodes of sinusitis requiring prolonged antibiotic 
treatment, or by frequent non-incapacitating episodes.

4.  The veteran's service-connected hemorrhoids are 
manifested by pain, burning, and itching, but are not 
manifested by large, thrombotic, or irreducible hemorrhoids 
or by constant slight rectal leakage or occasional moderate 
leakage, and the diagnosis of anal fissure is currently by 
history only .


CONCLUSIONS OF LAW

1.  Criteria for reopening a claim of entitlement to service 
connection for a right eye disorder diagnosed as myopia are 
not met, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Criteria for an increased (compensable) evaluation for 
residuals of septoplasty with history of allergic rhinitis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Codes 6502, 6510 (2007).

3.  Criteria for an increased (compensable) evaluation for 
hemorrhoids with anal fissure are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

To the extent that the veteran claims entitlement to service 
connection for an eye disorder diagnosed as myopia, that 
claim is barred as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim).  
Because there is no notice to the veteran or development of 
evidence that could serve to change the outcome of this 
claim, no further discussion of those duties under the VCAA 
is required.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, shortly after the veteran submitted his 
February 2004 claims for increased evaluations, the veteran 
was advised, by a February 2004 letter, that the evidence 
required to substantiate his increased rating claims would be 
evidence that the disabilities had increased in severity.  
The veteran was advised of the types of evidence he could 
submit to support his claims of increased severity, including 
VA and non-VA clinical records, statements from other 
individuals describing observations as to the manner in which 
a disability had become worse, or his own statements 
describing his symptoms, though frequency and severity of 
such symptoms, and any other involvement, extension, or 
additional disablement caused by a service-connected 
disability.  

The February 2004 letter advised the veteran of the evidence 
necessary to substantiate the claims, advised the veteran of 
the types of evidence that VA would seek to provide, and 
advised that veteran of the types of evidence that the 
claimant is expected to provide.  The veteran demonstrated 
his understanding on the importance of evidence about effects 
of service-connected disabilities on his employability by 
submitting a claim for a total disability evaluation based on 
unemployability shortly after he received the initial 
unfavorable decision as to the increased evaluation claims on 
appeal.  The veteran also demonstrated his understanding of 
the types of evidence that might be relevant and the types of 
actions he might take on his own behalf by contacting a 
member of Congress to request assistance during the pendency 
of this appeal.

In this case, the Board finds that, if there was any notice 
error with respect to the two claims for increased 
evaluations at issue in this appeal, such noticed error did 
not affect the essential fairness of the adjudication because 
the veteran had been notified that he should provide evidence 
of any extension of disablement.  This notice was sufficient 
to advise a reasonable person to present any and all evidence 
or contentions about symptoms of any type that he attributed 
to the service-connected disabilities, even if not directly 
related.  The reports of the VA examinations are thorough and 
complete, and address all criteria, under any diagnostic code 
applicable in this case. Moreover, the actions off the 
veteran and his representative over the course of the 
pendency of this appeal established that the veteran 
understood that findings of VA examination would be of 
paramount importance in determining the evaluation of the 
veteran's service-connected disabilities.     

By a letter issued in July 2005, the RO specifically advised 
that veteran to submit any evidence in his possession that 
pertained to his claims for increased evaluations.  The claim 
was thereafter readjudicated in October of 2005.

The RO assisted the veteran to develop his claim by obtaining 
VA clinical records and of affording the veteran examination 
of that severity of each of the service-connected 
disabilities at issue in this appeal.  The veteran, in a 
statement submitted in March 2004, indicated that his health 
care was provided solely through VA.  Thus, the evidence 
establishes that there are no other clinical records which 
should be obtained.

No further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board will now turn to the 
merits of the claims.

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder diagnosed as myopia

The RO denied a claim of entitlement to service connection 
for a right eye disorder diagnosed as myopia by a rating 
decision issued in May 2002.  In the absence of timely 
substantive appeal, that determination became final in May 
2003.  38 U.S.C.A. § 7105.  If service connection has been 
previously denied and the decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).   

"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The evidence to be 
reviewed includes all evidence obtained since the last final 
denial.  

No diagnosis of an eye disorder other than refractive error 
has been assigned by any provider during the pendency of this 
appeal.  The evidence continues to establish that a diagnosis 
of myopia, corrected with glasses, is assigned for the 
veteran's eye disorder.  Because the additional evidence 
obtained since the May 2002 rating decision is cumulative and 
redundant and discloses only that same diagnosis as already 
off record, the Board agrees with the RO's determination that 
no new and material evidence has been received to reopen the 
claim.  The appeal for reopening of the claim must be denied.

The determination that new and material evidence has not been 
received to reopen a claim on entitlement to service 
connection for and on a disorder diagnosed as myopia does not 
result in prejudice to the veteran, since VA regulations 
preclude a grant of service connection for myopia.  
Entitlement to service connection for myopia is precluded by 
law.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 5103A, 106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(c), 4.9, 
4.84a (2007); Winn v. Brown, 8 Vet. App. 510 (1996).  Thus, 
even if the claim were reopened, service connection for 
myopia cannot be granted, as a matter of law.  

Claims for increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. 

1.  Claim for a compensable evaluation for residuals of 
septoplasty 

The veteran's service medical records disclose that he was 
treated on several occasions for allergic rhinitis or 
hypertrophic rhinitis, beginning as early as 1992.  He 
underwent a septoplasty during service.  By a rating decision 
issued in May 2002, the veteran was awarded service 
connection for residuals of septoplasty with history of 
allergic rhinitis, and a noncompensable evaluation was 
assigned, under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  

VA clinical records demonstrate that, in June 2003, the 
veteran complained of mucous in his throat.  VA clinical 
records through January 2005 disclose that the veteran 
continued to require medications, including Claritin and 
steroidal nasal spray, for control of allergic rhinitis.  
There is no evidence that the veteran complained of complete 
nasal obstruction in either nostril or required prolonged 
antibiotic treatment for any disorder of the sinuses.

On VA examination conducted in April 2004, the veteran 
reported experiencing sneezing, itching, a runny nose, nasal 
congestion, and difficulty breathing if he did not use the 
prescribed Claritin.  The veteran reported that the 
medication seemed to be controlling his symptoms.  He denied 
purulent discharge, but reported watery drainage if he did 
not use his medication.  Objective examination disclosed no 
sinus tenderness, no throat exudate, no nasal discharge.  
Radiologic examination disclosed some edema of the turbinates 
and disclosed sinusitis.  

Under DC 6502, a maximum rating of 10 percent is assigned for 
traumatic nasal septum deviation with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97.  The medical evidence 
establishes that the veteran has "some" edema of the 
turbinates, but there is no medical diagnosis of obstruction.  
On examination, the veteran himself reported that he had no 
trouble breathing.  Thus, a compensable evaluation is not 
available under DC 6502.

The Board has also considered whether the veteran is entitled 
to a compensable evaluation under any other Diagnostic Code.  
Sinusitis, depending on the location of the affected sinus, 
is evaluated under DC 6510 to 6514.  Under those DCs, 
sinusitis detected by x-ray only warrants a 0 percent 
(noncompensable) rating.  One or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 10 percent rating.  However, since the veteran 
reported that he did not have purulent drainage or 
incapacitating episodes of sinusitis, and since the clinical 
records disclose no requests for treatment that resulted in a 
diagnosis of sinusitis, there is no evidence that the veteran 
meets either of these criteria.  

There is no medical evidence that the veteran has experienced 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 30 percent rating.  
The regulation specifies that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.  In particular, since the 
veteran has reported that he has no health care provider 
outside VA, and there is no evidence of a diagnosis of 
sinusitis by a VA provider, the evidence establishes that the 
veteran does not meet any criterion for a 30 percent 
evaluation.  

The Board does not find that any other diagnostic code would 
warrant a compensable evaluation in this case.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Claim for compensable evaluation for hemorrhoids

It is undisputed that the veteran was treated for hemorrhoids 
in service.  By a rating decision issued in May 2002, the 
veteran was awarded service connection for hemorrhoids with 
anal fissure and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.114, DC 7316.  

On January 2003 VA examination, the veteran reported good 
sphincter control, and denied involuntary bowel movements or 
leakage.  He complained of daily anal burning, itching, and 
discomfort, worse at night.  He noticed blood on toilet 
tissue after a bowel movement from the hemorrhoids about once 
per week; about every two months, there would be blood mixed 
with his stool.  The examiner stated that laboratory 
examination of the blood disclosed that the veteran was not 
anemic.  On rectal examination, there was a small external 
skin tag, small, non-thrombosed, not bleeding.  Digital 
examination revealed good sphincter control.   The examiner 
did not describe a fissure.

May 2003 colonoscopy disclosed that the veteran had a past 
history of rectal bleeding, none recently.  Small 
hemorrhoids, internal, not bleeding, not thrombosed, were 
found.  The examiner did not note that a fissure was, or was 
not, present.  

On VA examination conducted in April 2004, the veteran 
reported a past history of hematochezia, but none recently.  
He reported that no additional diagnostic examinations had 
been conducted since the May 2003 colonoscopy.  He reported 
flare-ups of burning, itching, and discomfort about once 
monthly, with stress.  He reported that such flare-ups would 
last about one week.  He reported occasional pain with bowel 
movements and noted some bleeding visible on the toilet 
tissue.  Laboratory examination of the blood disclosed that 
the veteran's hemoglobin and hematocrit were within the 
normal reference range.  He denied sphincter control 
problems, but reported that he had experienced some problems 
of that type more than two years earlier.  

Rectal examination disclosed a small external tag which was 
not bleeding or thrombosed.  There was a very small area in 
the anal orifice with a raw surface.  The examiner did not 
note that a fissure was, or was not, present.  Sphincter tone 
was good.  The examiner concluded that the veteran had an 
anal fissure by history.

VA outpatient treatment records dated from February 2003 
through January 2005 disclose no requests for treatment of 
hemorrhoids, other than the May 2003 colonoscopy.  

The criteria for evaluating hemorrhoids under DC 7336 provide 
that persistent bleeding and with secondary anemia, or with 
fissures, warrants a 20 percent rating.  Hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
rating.  Hemorrhoids that are mild or moderate warrant a 0 
percent (i.e., noncompensable) rating.  

Review of clinical records beginning on January 2003, one 
year prior to the veteran's submission of this claim in 
February 2004, reveals that the veteran's symptoms do not 
meet any of these criteria.  The evidence establishes that he 
has no more than intermittent or occasional bleeding during 
the relevant period, he has not manifested or been treated 
for anemia.  The examiners did not describe any rectal 
fissure, and stated that the diagnosis of anal fissures was 
by history.  The notation that the veteran had "a small raw 
area" near the rectum on VA examination in 2004 does not 
meet or approximate "fissures" as specified by the criteria 
at DC 7336.  The evidence specifically establishes that the 
veteran's hemorrhoids are small, and primarily internal, with 
only one external tag during the relevant evaluation period.  

The VA examiner has stated that the diagnosis of anal fissure 
is by history only.  The examiner did not apply a description 
of anal fissure to the "small" raw ear noted near the 
rectum.  Therefore, DC 7332, used to evaluate anal fissures, 
is not applicable in this case to warrant a compensable 
evaluation.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for a compensable evaluation for hemorrhoids is 
denied.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a right eye disorder diagnosed as myopia is 
denied.

The appeal for a compensable evaluation for residuals of 
septoplasty with history of allergic rhinitis is denied.

The appeal for a compensable evaluation for hemorrhoids is 
denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The RO's February 2004 notice to the 
veteran was quite lengthy and thorough, but unfortunately did 
not anticipate that, two years later, but before final 
disposition of the claims, the Court would require even more 
specific notice, to include the basis of the prior final 
denial of each claim in this case.  The requests to reopen 
the claims for service connection for lumbosacral strain and 
for a hand disorder, to include as due to exposure to 
chemicals, must be Remanded for additional notice to the 
veteran.

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) under Kent, supra.  The letter 
should explain the basis of the prior 
denial for each service connection claim 
at issue, and indicate what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient.  
The notice should include an explanation 
as to the information or evidence needed 
to determine an effective date and a 
disability rating if the claim for service 
connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
RO should determine if any other notice 
requirements have changed during the 
pendency of the appeal and issue 
appropriate notice.  After the veteran has 
had an opportunity to respond, and any 
development necessary to meet the duty to 
assist has been conducted, the RO should 
readjudicate the claims, after review of 
the expanded record.  If any benefit 
sought remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


